Citation Nr: 0012973	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ear injury.

2.  Entitlement to an initial compensable evaluation for a 
sphincter tear of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1976 to January 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  The veteran suffers from a residual scar of the left ear 
resulting from an injury suffered during his active military 
service.

2.  The veteran's service-connected sphincter tear of the 
left eye results in corrected vision of 20/25 in the left 
eye.


CONCLUSIONS OF LAW

1.  A left ear scar was incurred in the veteran's active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  The criteria for entitlement to an initial compensable 
evaluation for a sphincter tear of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.84a, Diagnostic Code 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Ear Injury

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran seeks service connection for an injury of the 
left ear.  He maintains that he received an injury to that 
area during an assault that resulted in an injury to the left 
eye.  The injury to the left eye is documented in service 
medical records dated in November 1976, and service 
connection for that injury has been established.  

Service medical records contain no express reference to an 
injury to the left ear.  However, a November 1976 clinical 
record does refer to abrasions about the head.  A report of 
an examination in July 1978 by a private physician reflects 
that the veteran reported a history of injuries in service 
that included a broken ear lobe.  However, that report, which 
notes the presence of findings both in service and at the 
time of the examination pertinent to the left eye, does not 
contain findings pertinent to the left ear and makes no 
mention of any findings in service.  

During a VA examination in June 1996, the veteran again 
provided a history of having sustained a left ear injury in 
service during the trauma that resulted in the established 
injury to his left eye.  Examination revealed no tenderness.  
Although there was a small bump on the articulation of the 
left ear lobe, the examiner observed no gross disfigurement,  
Hearing was characterized as normal, and the canal was 
characterized as clear.  The examiner provided a diagnosis of 
history of and minimal residual of scar injury on the left 
ear, asymptomatic.  

The evidence before the Board is sufficient to render the 
veteran's claim well grounded.  See 38 U.S.C.A. § 5107(a).  
For purposes of analysis, the veteran's statements are 
presumed credible, and the veteran is certainly competent to 
offer evidence that he sustained an injury to the ear in 
service.  Furthermore, although evidence of a current 
disability is questionable, the examiner's diagnosis of a 
residual scar provides at least some medical evidence of a 
current disorder.  Finally, given the observable and static 
nature of scars in general, the veteran would appear to be 
competent to provide a history of symptomatology linking the 
claimed injury in service to the current diagnosis.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Furthermore the preponderance of the evidence weighs in favor 
of the veteran's claim.  Although service medical records do 
not document the presence of the injury, the minimal 
residuals associated with the veteran's ear suggest that the 
injury may not have been significant when compared to what 
apparently were severe injuries to the eye.  The veteran's 
account of the claimed injury is consistent with a history of 
trauma to the left side of the face, and the Board further 
notes that abrasions about the head were reported in service 
medical records in connection with the injury.  In addition, 
the history currently provided by the veteran is consistent 
with the history reported by the veteran in 1978, 
approximately a year and half after the veteran's separation 
from service and almost twenty years before the veteran filed 
the claim for benefits at issue.  Based upon this evidence, 
the Board finds that the veteran did, in fact, suffer an 
injury to the ear that apparently resulted in the scar 
diagnosed by the examiner in June 1996.  Entitlement to 
service connection for a left ear scar is therefore 
established.  

II.  Evaluation of a Sphincter Tear of the Left Eye

The veteran's appeal arises from an initial rating decision, 
which established service connection for a sphincter tear of 
the left eye and assigned that disability an initial 
evaluation.  Therefore, in evaluating that disability, the 
Board observes that it is not the present level of disability 
which is of primary importance.  Instead, the entire period 
in question must be considered to ensure that consideration 
is given to the possibility of staged ratings, that is, 
separate ratings must be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran seeks a compensable evaluation for the residuals 
of an eye injury sustained in service.  The veteran's 
disability, a sphincter tear of the left eye, is evaluated as 
noncompensable under diagnostic code 6079, as a limitation of 
visual acuity.  In general, visual acuity of 20/40 in one eye 
and of 2/40 in the other eye warrants a noncompensable 
evaluation.  Visual acuity of 20/50 in one eye and of 2/40 in 
the other eye warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  Ratings are generally based 
upon the best corrected vision obtainable by glasses.  
38 C.F.R. § 4.75.  Furthermore, absent total blindness, 
visual acuity in the non-service connected eye is treated as 
normal for rating purposes.  See Villano v. Brown, 10 Vet. 
App. 248 (1997).

A VA examination in June 1996 revealed corrected visual 
acuity of 20/20 in the right eye and 20/25 in the left eye.  
Examination, which revealed a sphincter tear of the left eye, 
iridodonesis and phacodenisis, also revealed full range of 
motion and full visual field.  

The VA examination in June 1996 revealed corrected visual 
acuity in the left of 20/25.  That loss of visual acuity, 
20/25 in the left eye, does not warrant a compensable 
evaluation.  Diagnostic Code 6079.  As the veteran's measured 
visual acuity clearly falls within the criteria for a 
noncompensable rating at this time, there is no basis for 
favorable application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b).  Should the veteran's visual acuity 
decrease in the future, he may always advance an increased 
rating claim.  


ORDER

Entitlement to service connection for a left ear scar is 
warranted.  To this extent, the appeal is granted. 

Entitlement to an initial compensable evaluation for service-
connected sphincter tear of the left eye is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

